Citation Nr: 0707255	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006) for a neck disability, claimed as a result of left 
ankle surgery performed at a Department of Veterans (VA) 
Medical Center in July 1984.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability, claimed as secondary to service-
connected residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968.

Service connection was originally denied for bilateral knee 
disorders in December 1985, and the veteran did not appeal 
that denial.  In June 1998, a rating action was issued which 
found that the veteran had not presented sufficient new and 
material evidence to reopen his claim of entitlement to 
service connection for a right knee disorder.  He did not 
appeal that decision. 

The Board of Veterans' Appeals (Board) denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
neck disability in an August 1998 decision.

The present appeal arose before the Board from an August 2003 
rating decision of the VA Regional Office (RO), which denied 
the issues as noted on the first page of the present 
decision.  In December 2005, the veteran testified before the 
undersigned at a videoconference hearing.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a neck disability 
claimed as a result of left ankle surgery performed at a VA 
Medical Center in July 1984 is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required on 
his part.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of entitlement to 
service connection for a right knee disability, claimed as 
secondary to service-connected left ankle fracture residuals, 
in June 1998, and the veteran did not initiate an appeal.

2.  Additional evidence submitted since the 1998 denial fails 
to show an etiological relationship between any right knee 
disorder and the service-connected left ankle fracture 
residuals.


CONCLUSION OF LAW

Evidence received since the RO denied reopening the claim of 
entitlement to service connection for a right knee disability 
as secondary to the service-connected left ankle fracture 
residuals is not new and material, and the June 1998 decision 
of the RO is final and is not reopened.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107, 51087, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.310(a), 3.310(b), 
20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a May 2005 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2005 SSOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim to reopen is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  The May 2005 letter sent to the veteran 
substantially complies with the requirements of the Kent 
decision.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

There were amendments made to the regulations governing new 
and material evidence as part of the Veterans Claims 
Assistance Act of 2000, at 38 U.S.C.A. §§ 5103A and 5107 
(West 2002 & Supp. 2006).  These amendments altered the 
definition of what constitutes "new and material" evidence.  
The amendments are only effective prospectively for claims 
filed on or after August 29, 2001.  In the instant case, the 
veteran filed his claim on December 6, 2002; as a 
consequence, the amended definition of new and material 
evidence will be used in this case.

According to 38 C.F.R. § 3.156(a) (2006), "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence of record prior to the June 1998 RO refusal to 
reopen the veteran's claim included the service medical 
records.  These showed that he had fractured his left ankle 
in 1966.  There was no mention in these records of any 
disorder of the right knee.

VA examinations conducted in August 1969, October 1970, May 
1979, November 1980, April 1982, and February 1985 made no 
mention of any right knee disability.  It is significant to 
note that all reported that the veteran walked with a normal 
gait.  In August 1985, he complained of right knee pain.  The 
examination was normal, and an X-ray of the knee was 
negative.  

In December 1985, the RO denied entitlement to service 
connection for a bilateral knee disorder.  At that time, it 
was found that he did not have any chronic disorder of the 
knees.

The veteran was examined by VA in April 1997.  He stated that 
he had had increased discomfort in the right knee over the 
previous year.  There was some tenderness over the 
suprapatellar area; otherwise the examination was within 
normal limits.  An X-ray showed slight medial right joint 
space narrowing.  The assessment was dysfunction of the right 
knee.  Another VA examination was conducted in December 1997; 
this report initially found osteoarthritic changes of the 
right knee which were attributed to abnormal weight bearing 
due to the left ankle residuals; however, a follow-up note 
indicated that this was only one possible diagnosis of his 
right knee complaints, which did not appear to be supported 
by the negative X-ray studies.  

Based on this evidence, the RO denied reopening of the claim 
in a June 1998 rating action.  It was found that the 
additional evidence submitted since the 1985 denial still did 
not tend to show that the veteran had a chronic right knee 
disability related to his service-connected left ankle 
fracture residuals.

The evidence submitted since the 1998 denial includes 
numerous VA outpatient treatment records which showed his 
continuing complaints of right knee pain.  In June 2002, it 
was noted that 1997 and May 2002 X-rays had been unremarkable 
and that a May 2002 MRI had been negative.  The physical 
examination was also normal.  He did not walk with a limp.  
The examiner was unsure as to what was causing the veteran's 
right knee complaints.  

The veteran was examined by VA in June 2003.  This examiner 
concluded, upon clinical evaluation, "I cannot find reason 
to adjunct the right knee to the original left ankle 
injury."  A May 2003 X-ray report noted minimal symmetrical 
degenerative changes in both knees that were commensurate 
with his age.

The veteran testified before the undersigned in December 
2005.  He stated that his right knee pain had begun in 1982.  
He said he was now wearing a brace.  He testified that he had 
a tender spot under the patella, and that the knee joint 
would give out three to four times a year.

After a review of the evidence of record, the Board finds 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim may not 
be reopened, and the RO's 1998 decision remains final.

The evidence submitted by the veteran is new, in that it was 
not previously considered by agency decisionmakers.  However, 
this evidence is not material.  It does not relate to an 
unestablished fact necessary to substantiate the claim.  That 
is, it does not support a finding that the veteran has a 
right knee disorder which can be attributed to his service-
connected left ankle fracture residuals.  The evidence that 
he has submitted is cumulative and redundant, in that it 
continues to show his complaints of right knee pain, which 
was not related to his left ankle (the only disorder 
established by X-ray evidence was degenerative arthritis, 
which was attributed to the aging process).  This evidence 
did not include anything that raised a reasonable possibility 
of substantiating his claim.  If anything, this evidence was 
against his claim.  For example, the X-ray from May 2003 
attributed his knee complaints to degenerative changes 
commensurate with his age, and the June 2003 VA examination 
was unable to establish a relationship between the right knee 
complaints and the left ankle injury.  As a consequence, it 
is found that the veteran has not presented sufficient new 
and material evidence to reopen his claim for service 
connection for a right knee disorder as secondary to the 
service-connected left ankle fracture residuals. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disability as secondary to the service-connected left 
ankle fracture, the appeal is denied.


REMAND

The veteran has requested that his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006), for a neck disability claimed as a result 
of left ankle surgery performed at a Department of Veterans 
(VA) Medical Center in July 1984, be reopened.  At his 
videoconference hearing, he testified that he had been 
treated at a private facility for his neck pain in 2003, and 
at the Reno VA Medical Center's Pain Clinic from 1993 to 1997 
or 1998.  He indicated that these records might contain 
opinions as to the etiology of his neck pain.  The Board 
finds that these records should be obtained before a final 
decision can be made on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to sign and return 
consent forms authorizing VA to obtain his 
treatment records from the Lassen County 
Health Clinic in Doyle, California, from 
2003.  Once his authorization is received, 
the records indicated should be obtained 
and associated with the claims folder.  
All efforts made to obtain those records 
should be documented for inclusion in the 
claims folder.

2.  Obtain the records from the Reno VA 
Medical Center's Pain Clinic from 1993 to 
1997 or 1998, and associated them with the 
claims folder.  All efforts made to obtain 
these records should be documented for 
inclusion in the claims folder.

3.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim as to whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006) for a neck disability claimed as a 
result of left ankle surgery performed at 
a VA Medical Center in July 1984.  If the 
decision remains adverse to the appellant, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


